                Case 3:20-cr-00010-RS Document 35 Filed 01/04/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 YOOSUN KOH (NYBN 5245220)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7034
 7        FAX: (415) 436-7234
          Yoosun.koh@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                          )   NO. CR 20-cr-00010-RS
                                                      )
14           Plaintiff,                               )   STIPULATION AND ORDER CONTINUING
                                                      )   CHANGE OF PLEA OR TRIAL SETTING
15      v.                                            )   HEARING AND EXCLUDING TIME UNDER
                                                      )   THE SPEEDY TRIAL ACT
16 CAROLYN POWELL,                                    )
                                                      )
17           Defendant.                               )
                                                      )
18

19           A change of plea or trial setting hearing is scheduled in this case for January 5, 2021. Counsel
20 for the United States and counsel for the defendant, Carolyn Powell, jointly stipulate and request that the

21 hearing be continued to February 2, 2021 and that time be excluded under the Speedy Trial from January

22 5, 2021 to February 2, 2021.

23           At the status conference held on December 1, 2020 the government and counsel for the
24 defendant agreed that time be excluded under the Speedy Trial Act so that defense counsel can continue

25 to prepare, including by reviewing discovery. At the time, the government represented to the Court that

26 it was aware of additional criminal conduct by Ms. Powell, but that it could not disclose specifics

27 because of the risk of alerting potential co-defendants. On November 18, 2020, Carolyn Powell was

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     No. CR 20-00010 RS                               1
               Case 3:20-cr-00010-RS Document 35 Filed 01/04/21 Page 2 of 3




 1 charged by complaint with one count of conspiracy to commit bank fraud, in violation of 18 U.S.C.

 2 § 1349. See United States v. Bennie Powell Jr. et al., 3:20-MJ-71681-MAG-3. Ms. Powell had her

 3 Initial Appearance before Magistrate Judge Laurel Beeler on December 16, 2020, at which Nathan

 4 Peterson was appointed to represent her. The government has produced discovery and continues to

 5 produce discovery to defense counsel in the above-mentioned case, and defense counsel needs time to

 6 prepare, including by reviewing the discovery already produced. The parties also need additional time

 7 to confer and discuss a potential plea agreement that resolves both the pending mail theft charge in the

 8 above-captioned case and the new conspiracy to commit bank fraud charge. For this reason and as

 9 further stated on the record at the status conference, the parties stipulate and agree that excluding time

10 under the Speedy Trial Act from January 5, 2021 to February 2, 2021 will allow for effective

11 preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that

12 the ends of justice served by excluding time from January 5, 2021 to February 2, 2021 from computation

13 under the Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial.

14 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

15          The undersigned Assistant United States Attorney certifies that she has obtained approval from

16 counsel for the defendant to file this stipulation, request, and proposed order.

17

18          IT IS SO STIPULATED.

19

20 DATED: January 4, 2021                                        /s/ Yoosun Koh
                                                                 YOOSUN KOH
21                                                               Assistant United States Attorney
22

23 DATED: January 4, 2021                                        /s/ Nathan Peterson
                                                                 NATHAN PETERSON
24                                                               Attorney for the Defendant
25

26

27

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     No. CR 20-00010 RS                              2
               Case 3:20-cr-00010-RS Document 35 Filed 01/04/21 Page 3 of 3




 1                                            ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court on December 1, 2020 and for good cause shown, it is hereby ORDERED that the change of plea

 4 or trial setting hearing of January 5, 2021 is continued to February 2, 2021. The Court finds that failing

 5 to exclude the time from January 5, 2021 to February 2, 2021 would unreasonably deny defense counsel

 6 and the defendant the reasonable time necessary for effective preparation, taking into account the

 7 exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court further finds that the ends of justice

 8 served by excluding the time from January 5, 2021 to February 2, 2021 from computation under the

 9 Speedy Trial Act outweighs the best interests of the public and the defendant in a speedy trial.

10 Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from January 5,

11 2021 to February 2, 2021, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C.

12 §§ 3161(h)(7)(A), (B)(iv).

13

14          IT IS SO ORDERED.

15

16 DATED:___________________
          January 4, 2021                                 _____________________________________
                                                          THE HONORABLE RICHARD SEEBORG
17
                                                          United States District Judge
18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO EXCLUDE TIME
     AND [PROPOSED] ORDER
     No. CR 20-00010 RS                               3
